Order, Family Court, New York County, entered February 21, 1980, granting respondent’s motion to suppress statements made to the arresting police officer, is unanimously reversed, without costs, on the law and the facts, and the motion to suppress such statements is denied, and the matter is remanded to the Family Court, New York County, for further proceedings. The sole infirmity found by the Family Court Judge in the statements was a failure to comply with section 724 of the Family Court Act in that the respondent’s mother was not notified that respondent had been taken into custody. But the reason for this was that respondent refused to give his name or identify himself so that it was impossible for the officer to notify the mother. As the Family Court Judge said, the detective “did everything that was humanly expected.” The statute merely requires that the peace officer shall make “every reasonable effort to give notice.” That was done here. Thus, whether the standard is strict compliance with section 724 of the Family Court Act (Matter of Anthony E., 72 AD2d 699, 700), or substantial compliance (Matter of Emilio M., 37 NY2d 173, 176), the standard was fully met in this case. Concur—Birns, J. P., Sullivan, Markewich, Silverman and Yesawich, JJ.